MARGARET DANMOLE,                )
                                 )
     Plaintiff/Appellee,         )      Appeal No.
                                 )      01-A-01-9512-CV-00565
v.                               )
                                 )      Davidson Circuit
CHARLES L. WRIGHT,               )      No. 91C-501
                                 )
     Defendant/Appellant.        )
                                                           FILED
                                                           June 26, 1996
               COURT OF APPEALS OF TENNESSEE
                                                        Cecil W. Crowson
                MIDDLE SECTION AT NASHVILLE            Appellate Court Clerk


     APPEAL FROM THE CIRCUIT COURT FOR DAVIDSON COUNTY

                     AT NASHVILLE, TENNESSEE


       THE HONORABLE HAMILTON V. GAYDEN, JR., JUDGE




NEWTON S. HOLIDAY, III
Petway, Blackshear & Cain
208 Third Avenue North
Fifth Floor
Nashville, Tennessee 37201
     ATTORNEY FOR PLAINTIFF/APPELLEE



ALAN M. SOWELL
Gracey, Ruth, Howard, Tate & Sowell
150 Second Avenue North
Suite 201
Nashville, Tennessee 37201
     ATTORNEY FOR DEFENDANT/APPELLANT




                       AFFIRMED AND REMANDED
                                         SAMUEL L. LEWIS, JUDGE
                         O   P I N I O N


       Defendant, Charles L. Wright, has appealed from the judgment

of the trial court entered on the jury's verdict for plaintiff,

Margaret Danmole.   The jury awarded plaintiff $17,000.00 for her

injuries and damages sustained as the result of an automobile

accident.



       Plaintiff was injured when an automobile she was operating

collided with defendant's automobile at the intersection of Harding

Place and General Lowery Drive in Davidson County.   Plaintiff was

traveling east on Harding Place, and defendant was attempting to

make a left turn onto Harding Place.   The parties agree that there

was no traffic approaching from the west and that there was no

traffic in the center lane when the accident occurred.



       Plaintiff claimed defendant's vehicle was rocking back and

forth into the eastbound lane of Harding Place. She testified that

within a matter of seconds she observed defendant's automobile

blocking half of the eastbound lane.        As she approached the

intersection, she applied her brakes in an attempt to avoid a

collision.   She then attempted to turn into the center lane, but

was unable to do so before the automobiles collided.       Plaintiff

also contended that she was not speeding.



       Defendant testified that a tree obstructed his view of

oncoming traffic. Because of this, he claimed it was necessary for

him to pull out into the eastbound lane in order to see.   Defendant

also admitted that he was not wearing his corrective lenses.



       Melanie Goad, a passenger in plaintiff's vehicle, testified

that it was apparent that plaintiff thought defendant was going to


                                2
pull   out   into   the   intersection.          She    also    testified     that

defendant's automobile was several feet into plaintiff's lane of

travel.



          The officer who investigated the accident testified that his

investigation revealed that plaintiff's vehicle left fifty-four

feet of skid marks.           He further testified that, based on his

training and the evidence at the scene, plaintiff's minimum speed

was thirty-five miles per hour.             The speed limit at Harding Place

was forty miles per hour.           The investigating officer also placed

the point of impact several feet into the plaintiff's lane of

travel.



          The issue in this appeal resulted from the fact that both

Dr. E. Dewey Thomas, an orthopaedic surgeon, and Dr. Joel Buckner,

a chiropractor, treated plaintiff. Specifically, defendant claimed

the trial court erred when it dismissed certain jurors for cause

because they stated that they would not be able to hear the

testimony of both doctors and to give due deference to their

testimony.       That   is,   the   trial     judge   dismissed   each   of    the

perspective jurors after they had testified, in effect, that they

would give more weight to the testimony of the orthopaedic surgeon.

Defendant argued the trial court erred by striking the jurors for

cause and questioned the trial court's common law authority to

challenge    a   perspective    juror    for    cause   where   the   juror    has

exhibited a "bias" and an inability to set aside those biases and

to render a fair and impartial verdict.



          During voir dire, the trial judge questioned the panel, in

pertinent part, as follows:

          THE COURT: Those of you who have been under the
          care of a chiropractor, do you have an opinion
          negative to a chiropractor?     Please raise your
          hand, if you do. Do you feel like a chiropractor
          is not a competent profession, in general? Okay.

                                        3
       Those of you who have never been to a chiropractor,
       do you have a predisposition to believe a medical
       physician, an orthopedist, is more competent, for
       example, than a chiropractor?    Please raise your
       hand.

       Okay.   I'll have to start with you, Mr. Hoffman.

       MR. HOFFMAN:     Yeah, I don't have -- mean,
       everything I've kind of picked up.    I probably
don't think very much of chiropractors as health practitioners.


       THE COURT:   Ms. Daniels?

       MS. DANIELS: A friend of mine had his ribs broken
       by a chiropractor, so I don't have much use for
       them.

       THE COURT:   Mr. Hudson.

       MR. HUDSON: A friend of mine hurt his back. And
       going back and forth to the chiropractor, and his
       agony in talking about it, I don't think I would
       ever want to go to one.

       THE COURT:   Okay.   Ms. Morris?

       MS. MORRIS:    I work for         an    internal   medicine
       physician, and I just --

       THE   COURT:     And     you're     prejudiced     against
       chiropractors?

       MS. MORRIS:    I would prefer to go to a doctor
       before I'd go to a chiropractor.

       THE COURT:   Mr. Caul?

       MR. CAUL: I wouldn't go to one. I would go to an
       orthopedist, rather than a chiropractor, on the
       basis of training.

       THE COURT:   Speak up, please.         I didn't get that.

       MR. CAUL:   I would go to an orthopedist, rather
       than a chiropractor, based on their general
       training and background as I understand it.

       THE COURT:   Mr. Granbery?

       MR. GRANBERY: I would have those same sentiments.
       I think a medical doctor has a little better track
       record. They've been around a little longer.

       THE COURT:   How about you, Mr. Burch?

       MR. BURCH: I would agree with that, in that I've
       seen a news report about abuse in chiropractic
       involving car accidents.

       THE COURT:   Ms. Goree?

       MS. GOREE:   Pretty much I think what they're
       saying.  I think there is times when they are

                                   4
helpful; but I think I have concerns where they
take on things where you should see an orthopedist.

THE COURT:    Is there a chiropractor in this         case?

MR. SOWELL:    Yes, but there's no deposition.

THE COURT:    Is there proof?

MR. HOLIDAY:         Yes,   Your   Honor,   he's   going   to
testify.

THE COURT:   I need to ask you:   One of the live
witnesses is a chiropractor, and I want you to
search your soul and see if you believe you cannot
listen to his testimony, or consider what expert
testimony he'll produce to you, and maybe you will
change your opinion. In other words, do you have
closed minds about chiropractors?      If you do,
please raise your hand.

Mr. Hoffman?    Ms. Reed?

MS. REED: I would just like to comment. I said
I'd been under the care of a chiropractor, because
of the way you stated the question. I went to one
once, and all my other appointments were with an
orthopedist.

THE COURT:    My question is:      Do you have a
predisposition against chiropractors to the extent
you would give his or her evidence more or equal
credibility than you would an orthopedist? Could
you keep an open mind?

MS. REED:     Yes.

THE COURT:     Mr. Hoffman?

MR. HOFFMAN: I think I would have to say I would
take the word of a medical doctor, orthopedist,
over a chiropractor.  Just from my experience, I
don't think I would be able to give him equal
weight.

THE COURT:     I appreciate your honesty.

Does anyone else feel like Mr. Hoffman?

MR. FRANKS:     I'm a physician.     I believe in
medicine to be able to help people. But the system
is not reasonable to me, and I couldn't accept that
testimony as equal to that of a physician.

THE COURT:     What is your specialty?

MR. FRANKS:     I'm an anesthesiologist.

THE COURT:     Ms. Goree?

MS. GOREE:   I'm afraid I feel that way, too.   I
grew up in Louisiana, and when I was growing up,
chiropractors were not even equal in the state of
Louisiana. I know I come in with a biased opinion
and would prejudge based on what I've observed.

                              5
       THE COURT:    Yes, ma'am.

       MS. GOREE: If they're both here, the orthopaedic
       and the chiropractor, I would take the orthopaedic
       over the chiropractor. If the chiropractor is the
       only one, I would take his word for it.

       THE COURT:    There is orthopaedic testimony.

       Mr. Hoffman, Ms. Daniels --

       MR. SOWELL: Your Honor, if you're fixing to excuse
       them, I would object. I don't think that's grounds
       for cause. I think there can be a challenge from
       Plaintiff's counsel; but I think it would be
       improper to excuse them.

       THE COURT: I'll note your objection. I'll excuse
       Mr. Hoffman, Ms. Daniels, Ms. Goree, and Dr. Franks
       as to cause.

       Yes sir, Mr. Caul?

       MR. CAUL: I would have difficulty dealing with the
       evidence from the chiropractor in the absence of
       other evidence offered by an orthopedist.

       THE COURT: In this case, though, there is evidence
       from both professions. It would be up to you to
       weigh the evidence. Do you think you can do that
       fairly?

       MR. CAUL:    I think I can do that, yes.

       THE COURT:    Ms. Morris?

       MS. MORRIS: I would be biased. I would listen to
       the orthopedist more so than the chiropractor.

       THE COURT: The question is: Do you have an open
       mind?   Do you have a predisposition that would
       prevent you from being fair?

       MS. MORRIS:    I would be more in favor of the
       physician than the chiropractor.

       THE COURT: I'm going to release you to go down to
       the second floor.

       MR. SOWELL:    I want you to note my objection.

       THE COURT:     Anyone else that feels like you
       couldn't be fair in listening to the proof in this
       case and decide?    That doesn't mean you have to
       decide in favor of the chiropractor or the
       orthopedist; but at least have an open mind and not
       a shut mind.



       The trial judge has "wide discretion in passing upon the

qualification of jurors in both civil and criminal cases."   Vines



                                   6
v. State, 190 Tenn. 644, 648, 231 S.W.2d 332, 334 (1950).                Absent

a   clear   showing   of   abuse   of       discretion,   the   trial   judge's

determination of the jurors' qualifications is not subject to

review.     Lindsey v. State, 189 Tenn. 355, 367, 225 S.W.2d 533, 538

(1949).



          The ultimate goal of voir dire is to determine whether the

jurors are competent, unbiased, and impartial.                  The scope and

extent of voir dire rests within the discretion of the trial court.

State v. Harris, 839 S.W.2d 54, 65 (Tenn. 1992), cert. denied, 113
S. Ct. 1368, 122 L. Ed. 2d 1368 (1993).            Even if the court errs by

excluding a juror for cause, the error is harmless unless the jury

who ultimately hears the case is not fair and impartial.                State v.

Simon, 635 S.W.2d 498, 508-11 (Tenn.), cert. denied, 459 U.S. 1055,

103 S. Ct. 473, 74 L. Ed. 2d 621 (1982).



          "It is axiomatic that a party is entitled to a jury composed

of persons free from bias or prejudice."                  Carney v. Coca-Cola

Bottling Works, 856 S.W.2d 147, 149 (Tenn. 1993).               "'The right to

challenge is a right to reject, not to select a jury.'"                 Estep v.

State, 193 Tenn. 222, 226, 245 S.W.2d 623, 625 (1951)(quoting

Wooten v. State, 99 Tenn. 189, 199, 41 S.W. 813, 815 (1897)).

Parties to a law suit have a right to an impartial jury, but they

have no vested right to any particular juror.                Graham v. United

States, 257 F.2d 724, 729 (6th Cir. 1958).           The trial judge has the

power and it is his duty to discharge any juror who, for any

reason, cannot or will not be an unbiased juror.             Walden v. State,

542 S.W.2d 635, 637 (Tenn. Crim. App. 1976).              A juror must be free

of even a reasonable suspicion of bias or prejudice to meet the

requirement of impartiality.       State v. Pender, 687 S.W.2d 714, 718

(Tenn. Crim. App. 1984).



                                        7
          In the instant case, we find no evidence of abuse of

discretion on the part of the trial court.    Moreover, there is not

even a scintilla of evidence in this record that the jury which

tried this case was anything other than fair and impartial.



          Therefore, it results that the judgment of the trial court

is affirmed, and the cause is remanded to the trial court for

further necessary proceedings.     Costs on appeal are taxed to the

defendant/appellant, Charles L. Wright.




                                   __________________________________
                                   SAMUEL L. LEWIS, J.



CONCUR:



_________________________________
HENRY F. TODD, P.J., M.S.



_________________________________
BEN H. CANTRELL, J.




                                  8